[ NOTE: This order is nonprecedential
Umted States Court of AppeaIs
for the FederaI Circuit
JOHN BURKS,
Petiti0ner,
V.
RAILROAD RETIREMENT BOARD,
Responden,t. '
2911-3196
§
Petition for review of the Merit Systems Protection
Board in case no. CHO752100197-I-1.
ON MOTION
0 R D E R
PER CURIAM.
Rai1r0ad Retirement Board moves to dismiss John
Burks’s petition for review for lack of jurisdiction. Burks
opposes. The Board replies Burks moves for a stay of
proceedings The Board opposes. Burks also submitted a
motion to transfer, but has now moved to withdraw that
motion. The Board moves to file a response out of time.
Burks also submitted a motion to withdraw his petition,

»
BURKS V. RAILROAD RETIREMENT BOARD 2
but has now moved to withdraw his motion to withdraw.
The Board moves to file a response out of time.
Burks had filed a petition with the Equal Employment
Opportunity Commission, but he later requested to drop
the filing The C0mmission appear to have now granted
that request. Burks’s 15(c) Statement Concerning Dis-
crimination indicates that he has abandoned or will not
continue his claim of discrimination. The Board may raise
jurisdictional arguments in its brief.
Accordingly,
IT ls ORDERED THAT:
(1) The motion to dismiss is denied `
(2) Burks’s motion to withdraw his prior motion to
transfer the petition is granted __
(3) Burks’s motion to withdraw his prior motion to
withdraw his petition is granted
(4) The Board’s motions to file responses out of time
are granted
(5) The Board’s response brief is due within 40 days
from the date of filing of this order
(6) All other pending motions are denied

3
:sURKs v. RA1LRom) RET1REMENT roman
FOR THE COURT
959 l 9 ml /3/Jan H0rb.-ny
Date
cc: John Burks
J an Horbaly
Clerlc
Douglas T. Hoffman, Esq. F"_E
s19
¥.S. COUHT OF Ai%'EALS FDR
THE FEDERAl_ ClRCUiT
DEC 1 92fll1
1mH0aBALv
ag ..